Citation Nr: 1527008	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  06-12 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from January 1962 to January 1966.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for prostate cancer.  The Veteran timely appealed that decision.

The Veteran and his spouse testified at a Board hearing before the undersigned Acting Veterans Law Judge in July 2010; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in November 2010, when the Board denied service connection for prostate cancer.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) jointly agreed in February 2013 to vacate the November 2010 Board decision and remand the case for further development.  The case was returned to the Board in November 2013, when it remanded the case in accordance with the Joint Motion for Remand.  The case has been returned to the Board at this time for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a March 2015 informal hearing presentation, the Veteran and his attorney presented several theories of entitlement.  

First, the Veteran has claimed that he was exposed to Agent Orange and other herbicides as a result of secondary exposure to aircraft from his ship landing in the Republic of Vietnam.  Such exposure claims, per the M21-1MR, are handled with a Joint Services Records Research Center (JSRRC) memorandum; that memorandum is not currently in the claims file.  A remand is necessary in order for that memorandum to be added to the file, as well as the IOM report with regards to the C-123 aircraft study.  See Cohen v. Brown, 10 Vet. App. 128 (1997) (development provisions contained in the M21-1MR are substantive rules that are equivalent of VA regulations); Cf. Patton v. West, 12 Vet. App. 272 (1999), (PTSD development guidelines in M21-1MR are considered substantive rules) vs. Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and VAOPGCPREC 4-2000 (asbestos-related claims guidelines are not substantive rules as there is no presumption of exposure based on shipboard or any other type of service).

Additionally, the Veteran has claimed that he was exposed to diesel fuel while working as an aircraft mechanic on an aircraft carrier.  He also indicated that one of those planes dropped a fuel tank which resulted in a fire; an October 2006 PIES response confirms that a Class B fire occurred while the Veteran was aboard the U.S.S. Independence on December 12, 1965.  The Veteran has averred that those exposures caused his prostate cancer and submitted treatise information to support those claims.  No opinion with respect to whether exposure to diesel fuel or that Class B fire caused his prostate cancer has been obtained, and a remand is necessary in order to obtain that opinion.  

Finally, the Veteran has also claimed exposure to chloromethane, which was stored on the U.S.S. Independence while he was aboard.  The Board notes that mere storage of a chemical does not demonstrate exposure to that chemical.  The Veteran has additionally claimed exposure to herbicides while in Subic Bay, Philippines, as well as exposure to herbicide-contaminated food and water.  

On remand, the Veteran is ask to provide more specific details as to his actual exposure to chloromethane, herbicides, and/or contaminated food or water either aboard the U.S.S. Independence or in Subic Bay.

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Charleston VA Medical Center, or any other VA medical facility that may have treated the Veteran, since June 2010 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his prostate cancer, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  The AOJ should associate with the claims file the JSRRC memorandum decision found in the M21-1MR at IV.ii.2.C.10.m, the Training Letter 10-06, and the January 2015 IOM Report with respect to C-123 aircraft and reservists' exposure.  The Veteran and his attorney should be so notified of the relevant documents associated with the claims file.

4.  The Veteran should be asked to submit any additional argument, allegations, and/or evidence of any herbicide, chloromethane, and/or contaminated food or water as a result of his military service.  The Veteran is asked to be as specific in the dates, places and circumstances of such service exposure to herbicides, chloromethane, and/or contaminated food or water as possible.

5.  Furnish the Veteran's claims file to an oncologist or other appropriate specialist for an opinion as to whether the Veteran's prostate cancer is related to his military service.  The examiner must be provided with the claims file and a copy of this remand in conjunction with the examination.

After reviewing the claims file, the examiner should opine as to whether the Veteran's prostate cancer is at least as likely as not (50 percent or greater probability) caused by the Veteran's exposure to diesel fuel as an aircraft mechanic aboard the U.S.S. Independence during his period of service and/or the Class B fire that occurred aboard the U.S.S. Independence on December 12, 1965.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the prostate cancer is otherwise related to the Veteran's active service.

In addressing any of the above, the examiner should discuss the extensive amount of treatise evidence and arguments submitted by the Veteran with regard to his claimed exposures.

The examiner is reminded that the Veteran currently is not shown to have been exposed to herbicides/Agent Orange during his period of service aboard the U.S.S. Independence.  

Likewise, the examiner should only discuss chloromethane exposure as a potential etiological cause of the Veteran's prostate cancer if the Veteran provides credible evidence of actual exposure to that chemical beyond mere storage of that chemical onboard the U.S.S. Independence.  

Moreover, the examiner should only discuss exposure to herbicides as a result of contaminated food or water, or due to service in Subic Bay, if credible evidence is submitted showing actual and corroborated exposure during military service.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for prostate cancer.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




